Citation Nr: 0838720	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-33 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for undiagnosed illness 
manifested by diarrhea.

2.  Entitlement to service connection for undiagnosed illness 
manifested by chronic fatigue.

3.  Entitlement to service connection for undiagnosed illness 
manifested by sleep problems.

4.  Entitlement to service connection for undiagnosed illness 
manifested by cardiac arrhythmia.

5.  Entitlement to service connection for undiagnosed illness 
manifested by hypothyroidism.

6.  Entitlement to service connection for undiagnosed illness 
manifested by tongue rash.

7.  Entitlement to service connection for undiagnosed illness 
manifested by joint pain.

8.  Entitlement to service connection for undiagnosed illness 
manifested by neurological symptoms.

9.  Entitlement to service connection for undiagnosed illness 
manifested by neuropsychological symptoms to include memory 
loss, difficulty concentrating, and excessive train of 
thought.

10.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the cervical spine (hereinafter, 
"cervical spine disorder").

11.  Propriety of the reduction of the evaluation for 
herniated disc, L4-5 and L5-S1 (hereinafter, "low back 
disorder").

12.  Entitlement to a rating in excess of 50 percent for 
depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to July 
1992, and from February 1999 to April 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in May 2006, 
September 2006, May 2007, and July 2007 by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  By a May 2006 rating decision, service 
connection was denied for undiagnosed illnesses manifested by 
diarrhea, chronic fatigue, sleep problems, racing heart beat, 
and hypothyroidism.  This decision also continued the 10 
percent rating assigned for the veteran's cervical spine 
disorder, and proposed to reduce the assigned rating for the 
veteran's low back disorder from 40 to 10 percent.  
Thereafter, the September 2006 rating decision effectuated 
the reduction, effective December 1, 2006.  The May 2007 
rating decision denied the other undiagnosed illness claims.  
Finally, a July 2007 decision review officer (DRO) decision 
increased the assigned rating for the veteran's depressive 
disorder to 50 percent, effective June 24, 2004.

The veteran and his wife provided testimony at a hearing 
before the undersigned Veterans Law Judge in January 2008.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.

As an additional matter, the Board observes that the veteran 
filed an increased rating claim for his service-connected 
bronchial asthma, and reiterated this claim at his January 
2008 hearing.  Although the RO began development of this 
claim, as documented by a January 2008 development letter, it 
does not appear from the documents assembled for the Board's 
review that this claim has as yet been formally adjudicated.  
Similarly, he has raised a claim of service connection for 
sleep apnea, and a development letter was promulgated to the 
veteran in January 2008.  In addition, a July 2008 statement 
from the veteran expressed disagreement with a decision on 
the sleep apnea claim promulgated earlier that month.  
However, no such decision appears in the documents assembled 
for the Board's review, and, as such, the veteran's July 2008 
statement cannot be considered a valid Notice of Disagreement 
(NOD) at this time.  Nevertheless, these claims are referred 
to the RO for appropriate action.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board concludes that a remand is required in order to comply 
with these duties.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  Effective March 1, 2002, section 202 of 
the Veterans Education and Benefits Expansion Act of 2001, 
Public Law No. 107-103, 115 Stat. 976 (2001), amended 38 
U.S.C. § 1117 to expand the presumption period to 
September 30, 2011.  Further, section 202(a) of the Act 
amended 38 U.S.C.A. 1117 to expand the definition of 
"qualifying chronic disability" (for service connection) to 
include not only a disability resulting from an undiagnosed 
illness as stated in prior law, but also any diagnosed 
illness that the Secretary determines in regulations warrants 
a presumption of service connection under 38 U.S.C.A. 
1117(d).  Section 202(a) also expanded compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multi-symptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome that is defined by a cluster of signs or symptoms.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In July 2008, VA published Notice that it had determined that 
there was no basis to support establishing a presumption of 
service connection for any diseases, illnesses, or health 
effects resulting from exposure to sarin in the Southwest 
Asia theatre of operations during the Gulf War.  VA's 
determination is based on an August 2004 report from the 
National Academy of Sciences entitled "Gulf War and Health: 
Updated Literature Review of Sarin."  73 Fed. Reg. 42,411 
(July 21, 2008).

In this case, the Board acknowledges that the veteran has 
active service in Southwest Asia during the Persian Gulf War 
from August 1990 to April 1991, as documented by his DD Form 
214.  His complaints of diarrhea, chronic fatigue, sleep 
problems, and cardiac arrhythmia fall within the type of 
signs or symptoms of undiagnosed illness(es) noted by 
38 C.F.R. § 3.317.  Moreover, both the veteran and his spouse 
have asserted that he has had all of the purported signs and 
symptoms since active duty.

The Board further notes that the veteran's service treatment 
records include treatment for diarrhea, sleep problems, and 
rapid heart beat while on active duty.  For example, records 
dated in October 1990 and February 1991 note diarrhea 
attributed to gastroenteritis.  Records dated in 2000 and 
2001 note the veteran reported awakening during the night 
several times for several years, and that he awoke with a 
rapid heart rate.  

Despite the foregoing, a February 2006 VA examination 
contains a competent medical opinion against these claims 
based upon both an evaluation of the veteran and review of 
his claims folder.  Specifically, the examiner stated that 
there was no evidence of an undiagnosed illness or Gulf War 
Syndrome, and that the veteran's symptoms could all be 
explained by known medical conditions and/or were related to 
medication side effect.  The examiner opined that the 
veteran's service-connected spine condition and depressive 
disorder were as likely as not contributing factors to the 
veteran's poor sleep, fatigue, racing heart beat and 
diarrhea.  Further, the examiner stated that the veteran was 
currently euthyroid based on review of recent laboratory 
testing and that examination.  

The Board acknowledges that the veteran and his spouse have 
criticized the accuracy of the February 2006 VA examination, 
particularly in regards to its account of his medical history 
and symptomatology.  Moreover, the veteran has indicated his 
desire to have his complaints considered for service 
connection based upon all possible bases, to include as 
directly related to service or as secondary to an already 
service-connected disability(ies).  However, it does not 
appear his claims were adjudicated on any basis other than as 
an undiagnosed illness, nor does it appear the VA medical 
examination addressed whether his current complaints were 
causally related to his aforementioned in-service 
symptomatology.  For these reasons, the Board concludes that 
a remand is required to address whether service connection is 
warranted as directly related to service or as secondary to 
an already service-connected disability(ies), and that a new 
VA medical examination is necessary for resolution of these 
issues.

In regard to the other appellate issues, the Board observes 
that the veteran filed an NOD to the issues denied by the May 
2007 rating decision in December 2007.  He also reiterated 
his disagreement with that decision at the January 2008 
hearing.  In addition, he indicated his disagreement with the 
50 percent rating assigned for his service-connected 
depressive disorder by the July 2007 DRO decision in that it 
was identified as one of the appellate issues at the January 
2008 hearing.  Accordingly, it appears that a timely NOD was 
filed as to all of these issues.  See 38 C.F.R. §§ 20.201, 
20.302.

However, it does not appear from the documents assembled for 
the Board's review that a Statement of the Case (SOC) was 
promulgated on those issues as required by 38 C.F.R. §§ 19.29 
and 19.30.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that in circumstances where a NOD is filed, 
but a SOC has not been issued, the Board must remand the 
claim to direct that a SOC be issued.  

With respect to the low back disorder, the veteran contended 
at the January 2008 hearing that his back was more severe 
than indicated by the February 2006 VA medical examination 
that was the basis for the reduction in his assigned rating.  
He also indicated that his cervical spine disorder was more 
severe than indicated by the current 10 percent rating.  
Moreover, the Board observes that the February 2006 VA 
medical examination was conducted primarily for the purposes 
of addressing his undiagnosed illnesses claims.  As such, it 
does not appear that it was specifically conducted to address 
the severity of these disorders.  Therefore, the Board 
concludes that a new orthopedic examination is warranted to 
assure that the evidence of record accurately reflects the 
current nature and severity of these service-connected 
disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995) ; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also VAOPGCPREC 11-95.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For these reasons, this case is REMANDED for the following:

1.  Please issue to the veteran and his 
representative a SOC on the issues of 
entitlement to service connection for 
undiagnosed illnesses manifested by 
tongue rash, joint pain, neurological 
symptoms, and neuropsychological 
symptoms; and entitlement to a rating in 
excess of 50 percent for depressive 
disorder.  They should be advised of the 
time period in which to perfect an 
appeal.

The case should be returned to the Board 
for further appellate consideration of 
these issues provided the veteran perfects 
his appeal.

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran since June 2007 for 
his service-connected cervical spine and 
low back disorders, as well as his 
complaints of diarrhea, fatigue, sleep 
problems, cardiac arrhythmia, and 
hypothyroidism.  After securing any 
necessary release, please obtain those 
records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an orthopedic 
examination to evaluate the current 
nature and severity of the veteran's 
service-connected cervical spine and low 
back disorders.  The claims folder should 
be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  It is imperative 
that the examiner comment on the 
functional limitations caused by pain and 
any other associated symptoms, to include 
the frequency and severity of flare-ups 
of these symptoms, and the effect of pain 
on range of motion.

4.  The veteran should also be accorded 
an examination to address the current 
nature and etiology of the veteran's 
purported diarrhea, fatigue, sleep 
problems, cardiac arrhythmia, and 
hypothyroidism.  The claims folder should 
be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner must indicate whether the 
veteran currently has chronic disability 
manifested by diarrhea, fatigue, sleep 
problems, cardiac arrhythmia, and/or 
hypothyroidism.  If so, the examiner must 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that any of these 
current disability(ies) are directly 
related to service, to include as due to 
any undiagnosed illness incurred therein; 
or whether it is at least as likely as 
not that any such disability was caused 
by or aggravated by the service- 
connected left knee or other disorder (or 
medication prescribed therefore). By 
aggravation the Board means a permanent 
increase in the severity of the 
underlying disability beyond its natural 
progression.  If the examiner determines 
that there was such aggravation, the 
examiner should identify the level of 
disability caused by this aggravation, to 
the extent possible.

The examiner should provide a complete 
rationale for any opinion expressed.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

5.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
reports to ensure that they are 
responsive to and in compliance with the 
directives of this remand and, if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, 
readjudicate the diarrhea, fatigue, sleep 
problems, cardiac arrhythmia, 
hypothyroidism, cervical spine and low 
back disorder claims in light of any 
additional evidence added to the records 
assembled for appellate review.  The 
adjudication of the service connection 
claims should reflect consideration of 
direct and secondary service connection, 
in addition to the undiagnosed illness 
provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.

If the benefits requested on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental SOC (SSOC), which addresses 
all of the evidence obtained after the 
issuance of the last SSOC in July 2007, 
and provided an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

